DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 8 recite “the finger passes”.  It is suggested to rephrase line 8 to recite “a hole configured to permit passage of a finger therethrough”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3- 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bitoh (US 20130021395 A1) in view of Mulaisho (US 6450174 B2).
Regarding claim 1,  Bitoh discloses a nail printing device (Figures 1-4)  comprising: a base (Fig. 2, 21); a finger placing portion provided on an upper surface side of the base (Fig 2, 20a); and a print head (45) configured to perform printing on a nail of a finger placed on the finger placing portion.  Bitoh does not specifically disclose a grip portion provided on a lower surface 
Mulaisho teaches a device for facilitating manicuring with a symmetrical grip portion (symmetrical about a plane that is perpendicular to the base), with a concave surface on the placing plate on which a ball of the user’s finger is placed and configured to press the finger placed on the placing plate against the inner surface of the finger’s user, the finger placing portion overlapping the grip portion along a height direction, with both the finger placing portion and the placing plate being positioned on the upper surface of the base, and that the grip portion is integrally formed with the finger placing portion, and projects downwardly from a lower surface side of the base near a lower portion of the finger placing portion (Refer to annotated Fig 1). Mulaisho teaches the finger placing portion has a hole through which the finger passes (Refer to annotated Fig 1), and wherein a central axis of the hole extends in a direction parallel to the base (Refer to annotated Fig 1), and wherein the grip portion and the finger placing portion are provided at respective positions in relation to each other such that (Refer to annotated Fig 1), when a nail of a thumb inserted through the hole of the finger placing portion is exposed, the grip portion is grippable by at least one finger of the hand other than the thumb (Fig 5) to provide an elongate body shaped and dimensioned to be held comfortably between the fingers and palm of one hand (Abstract), provide stability structure and limit unwanted movement of the users fingers while applying cosmetic to the user’s fingers. 



    PNG
    media_image1.png
    698
    535
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the nail printing device of Bitoh to include a grip portion provided on a lower surface side of the base and near a lower portion of the finger placing portion; wherein the finger placing portion has a hole through which the finger passes, and wherein a 
Regarding claim 3, The combination of Bitoh and Mulaisho disclose the claimed invention of claim 1, wherein the grip portion is symmetrical about a plane which is perpendicular to the base and which extends along the central axis of the hole. As explained in the rejection of claim 1 above, Bitoh was modified per the teachings of Mulaisho to have the grip portion symmetrical about a plane which is perpendicular to the base and which extends along the central axis of the hole (Refer to annotated Fig. 1 above); thus, the combination provides the recitations of claim 3.
Regarding claim 4, The combination of Bitoh and Mulaisho disclose the claimed invention of claim 1, wherein the grip portion is fixed to a lower surface of the base and is projected downward from the base. As explained in the rejection of claim 1 above, Bitoh was modified per the teachings of Mulaisho to have a grip portion projecting downwardly from the lower surface of the base (Refer to annotated Fig. 1 above); thus, the combination provides the recitations of claim 4.
Regarding claim 5. The combination of Bitoh and Mulaisho disclose the claimed invention of claim 1, wherein the grip portion is integrally formed with the finger placing portion. As explained in the rejection of claim 1 above, Bitoh was modified per the teachings of Mulaisho to have the grip portion is integrally formed with the finger placing portion (Refer to annotated Fig. 1 above); thus, the combination provides the recitations of claim 5.

Regarding claim 6,The combination of Bitoh and Mulaisho disclose the claimed invention of claim 1, but it is silent to the grip portion is removably provided to the base. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the grip portion removably provided to the base, since it had been held that constructing a formerly integral structure in various elements involves only routine skill.
Regarding claim 7, The combination of Bitoh and Mulaisho disclose the claimed invention of claim 1, wherein an upper end surface of the grip portion is fixed to a lower surface of the base. As explained in the rejection of claim 1 above, Bitoh was modified per the teachings of Mulaisho to have an upper end surface of the grip portion fixed to a lower surface of the base (Refer to annotated Fig. 1 above); thus, the combination provides the recitations of claim 7.
Regarding claim 8, The combination of Bitoh and Mulaisho disclose the claimed invention of claim 1, a placing plate on which a ball of the finger is placed. As explained in the rejection of claim 1 above, Bitoh was modified per the teachings of Mulaisho to have a placing plate on which a ball of the finger is placed (Refer to annotated Fig. 5 below); thus, the combination provides the recitations of claim 8.

 

    PNG
    media_image2.png
    770
    691
    media_image2.png
    Greyscale

Regarding claim 9. The combination of Bitoh and Mulaisho disclose the claimed invention of claim 8, wherein the placing plate is configured to press the finger placed on the placing plate against an inner surface of the finger placing portion. As explained in the rejection of claim 1 above, Bitoh was modified per the teachings of Mulaisho to have the placing plate is configured to press the finger placed on the placing plate against an inner surface of the finger placing portion (Refer to annotated Fig. 5 above); thus, the combination provides the recitations of claim 9.
Regarding claim 10, The combination of Bitoh and Mulaisho disclose the claimed invention of claim 1. Bitoh further discloses wherein in a case where a finger other than a first finger is inserted into the finger placing portion, fingers other than the inserted finger can be placed on the base (Refer to Fig. 5A and 5C).  
Regarding claim 11, The combination of Bitoh and Mulaisho disclose the claimed invention of claim 1, wherein the finger placing portion overlaps the grip portion along a height direction of Refer to annotated Fig. 1); thus, the combination provides the recitations of claim 11.
Regarding claim 12, Bitoh discloses a nail printing device (Figures 1-4)  comprising: a base (Fig. 2, 21); a finger placing portion provided above an upper surface of the base (Fig 2, 20a), a print head (45) configured to perform printing on a nail of a finger placed on the finger placing portion. Bitoh does not disclose a grip portion provided below a lower surface of the base and near a lower portion of the finger placing portion, an upper end surface of the grip portion being fixed to the lower surface of the base; and a placing plate on which a ball of the finger is placed, wherein the placing plate is configured to press the finger placed on the placing plate against an inner surface of the finger placing portion.  
	Mulaisho teaches a device for facilitating manicuring with a concave surface curving upward on the placing plate on which the ball of the finger is placed, with the finger placing portion and the placing plate are provided on the upper surface of the base, and a grip portion provided below a lower surface of the base and near a lower portion of the finger placing portion (Refer to annotated Fig. 1 above), an upper end surface of the grip portion being fixed to the lower surface of the base (Refer to annotated Fig. 1 above); and a placing plate on which a ball of the finger is placed (Refer to annotated Fig. 5), wherein the placing plate is configured to press the finger placed on the placing plate against an inner surface of the finger placing portion (Refer to annotated Fig. 5) to provide an elongate body shaped and dimensioned to be held comfortably between the fingers and palm of one hand (Abstract), and to provide stability structure to limit unwanted movement of the users fingers while applying cosmetic to the user fingers.
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the nail printing device of Bitoh with a grip portion provided below a 
Regarding claim 13,The combination of Bitoh and Mulaisho disclose the claimed invention of claim 1. Bitoh further discloses wherein the fingers of the hand other than the thumb include a little finger, a ring finger, a middle finger, and an index finger (Refer to Fig. 5A).  
Regarding claim 14, The combination of Bitoh and Mulaisho disclose the claimed invention of claim 9, wherein the placing plate comprises a concave surface on which the ball of the finger is placed, the concave surface curving upward towards the print head. As explained in the rejection of claim 1 above, Bitoh was modified per the teachings of Mulaisho to have the placing plate comprises a concave surface on which the ball of the finger is placed (Refer to annotated Fig. 5 of Mulaisho and Fig. 2-3 of Mulaisho), the concave surface curving upward towards the print head (The examiner notes that the concave surface is capable to be positioned upward towards the printing head of Bitoh); thus, the combination provides the recitations of claim 14.
Regarding claim 15, The combination of Bitoh and Mulaisho disclose the claimed invention of claim 12, wherein the finger placing portion and the placing plate are provided on the upper surface of the base. As explained in the rejection of claim 12 above, Bitoh was modified per the teachings of Mulaisho to have the finger placing portion and the placing plate are provided on the upper surface of the base (Refer to annotated Fig. 1 and 5 above of Mulaisho); thus, the combination provides the recitations of claim 15.

Regarding claim 16, The combination of Bitoh and Mulaisho disclose the claimed invention of claim 15, wherein the placing plate comprises a concave surface on which the ball of the finger is placed, the concave surface curving upward towards the print head. As explained in the rejection of claim 12 above, Bitoh was modified per the teachings of Mulaisho to have the placing plate comprises a concave surface on which the ball of the finger is placed (Refer to annotated Fig. 5 of Mulaisho and Fig. 2-3 of Mulaisho), the concave surface curving upward towards the print head (The examiner notes that the concave surface is capable to be positioned upward towards the printing head of Bitoh); thus, the combination provides the recitations of claim 16.

Response to Argument
Applicant's arguments filed 02-22-2021 have been fully considered but they are not persuasive because:
Argument 1:
The applicant asserts that the grip portion and the finger placing portion are provided at respective positions in relation to each other such that, when a nail of a thumb inserted into the hole of the finger placing portion is exposed such that printing can be performed thereon, the grip portion is grippable by fingers of the hand other than the thumb.
Response 1:
In response, the examiner respectfully notes that Mulaisho (US 6450174 B2) teaches a grip portion, the finger placing portion, and the thumb inserted into the hole of the finger placing portion as shown above in the annotated figure 1 above. The grip portion is grippable  by fingers of the hand other than the thumb as shown in figure 5. The two references are not disparate that one of ordinary skill would not consider modifying Bitoh to provide a grip portion for the user to 
Argument 2:
The applicant asserts that there is no teaching in either of Bitoh or Mulaisho which would reasonably suggest how the device of Mulaisho, which is adapted for "freestanding" use, should (or could) be combined with the nail printing device of Bitoh to achieve the structure of the claimed present invention.
Response 2:
In response, the examiner respectfully notes that the two references are not disparate that one of ordinary skill would not consider  to modify the nail printing device of Bitoh such that the finger placing portion has a hole through which the finger passes, and the grip portion and the finger placing portion are provided at respective positions as taught by Mulaisho to provide an elongate body shaped and dimensioned to be held comfortably between the fingers and palm of one hand (Abstract), and to provide stability structure to limit unwanted movement of the users fingers while applying cosmetic to the user’s fingers. 
Argument 3: 
The applicant asserts that there is no teaching in either of the cited references which would 
reasonably suggest the specific positional relationship between the grip portion and the finger placing portion of the nail printing device as recited in amended claim 1.
Response 3:
In response, the examiner respectfully notes that Mulaisho teaches such specific positional relationship between the grip portion and the finger placing portion as shown in the annotated figure 1 above of Mulaisho.
Argument 4: 
The applicant asserts that that Bitoh also fails to disclose or suggest the features of the "placing plate" as recited in new claim 12 (and claims 8 and 9). In particular, it is respectfully pointed out 
Response 4:
In response, the examiner respectfully notes that Mulaisho teaches the placing plate as shown in the annotated figure 5 above. Mulaisho also teaches the placing plate in which a ball of the finger is placed (refer to figure 5), and that the pressing plate presses the finger placed on the placing plate upward against an inner surface of the finger placing portion as indicated by the annotated figures 1 and 5.
Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/KARIM ASQIRIBA/Examiner, Art Unit 3772 



/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799